DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 12, 13, 17, 18, 23, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0158707) in view of Vu et al. (US 2007/0192910), Sanchez et al. (US 8,818,556) and Abbas et al. (US 2012/0210217).
In re claim 12, Lee et al. in view of Vu et al. teach a method comprising 
receiving and storing at a social robot near-field originating data indicative of an attribute of at least one person, i.e. using a social robot 100 (e.g. Fig. 1) having a processor 130 (Fig. 2) along with the input devices 132, the robot control output 134, the memory device 136 and the communication module 128 to receive and store the activity/movement of a human (para [0017], [0018], [0024]. [0025], [0036]) who is near to the social robot, similar to Vu’s teachings, wherein Vu et al. teach that as the human is near to the social robot 10 in a distance of 2-10 inches, [0031]), a processor can be used to receive and store the social robot data indicative the activity/movement of the human, Figs. 1-10, [0031]), wherein the data received within the distance of 2-10 inches and being stored in the process is considered as “near-field originating data”, as “near-field” in claim 12 has not been clearly defined and thus the distance of 2-10 inches can be reasonably interpreted as “near-field”;
receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person, i.e. using the social robot 100 (e.g. Fig. 1) having the processor 130 (Fig. 2) along with the input devices 132, the robot control output 134, the memory device 136 and the communication module 128 to receive and store the activity/movement of a human (para [0017], [0018], far away from the social robot 10 in a distance of more than 10 inches, [0031]), a processor can be used to receive and store the social robot data indicative the activity/movement of the human, Figs. 1-10, [0031]), wherein the data received in the distance of more than 10 inches and being stored in the process is considered as “far-field originating data”, as “far-field” in claim 12 has not been clearly defined and thus the distance of more than 10 inches can be reasonably interpreted as “far-field”;
 identifying at least one of the person 190 (Fig. 1 in Lee reference) or USER 1 (Fig. 4) and the other person (i.e. USER 2 or USER 3 or USER4, Fig. 4 in Lee reference, para [0022]) based on at least in part, on at least one of the near-field originating data and the far-field originating data, i.e. identifying an user 190 or USER1 that is either closer to the robot (i.e. near-filed) or far away from the robot (i.e. far-filed) with respect to uses’ data (e.g. use’s responses, including movements, speech or gestures, [0024]-[0025]) (Note: near-filed originating data means user’s responses collected from the near-field and the far-filed originating data means user’s responses collected from the far-field), wherein at least one of the person is identified by connecting with a device (e.g. a video camera, para [0019], [0024]) of at least one of the person and wherein the device is different from the social robot; and
engaging in a social interaction with an identified person speech, animation and movement of the social robot 100 (para [0016], [0017]), wherein the social interaction is modulated based on an emotional state of the identified person, 
disengaging with the at least one identified person (i.e. USER1) and engaging with the at least one other person (i.e. USER2 or USER3 or USER4) based, at least in part, upon an indication by the at least one other person of a desire to speak, because the social robot 100 can interact with a plurality users in the way of finishing interacting with USER1 and then interacting with USER2 or USER3 or USER4 (Fig. 4 and para [0021], [0022]) via an interaction performer module 124 ([0007], [0018], [0036], Fig. 2 in Lee) which is capable of receiving audio input ([0007]), similar to an interaction model 120 in Sanchez’s teachings, wherein the interaction model 120 would facilitate the interaction between the social robot and different users in disengaging with one user and then engaging with another user based on the indication by another user of the desire to speak (col. 1, lines 17-26; col. 1, line 59 through col. 2, line 6; col. 2, lines 56-67; col. 8, lines 11-23; col. 4, line 65 through col. 5, line 52; col. 6, lines 51-67 and claim 17).
	In other words, although Lee et al. do not explicitly use the terms “disengaging” and “engaging” in the interaction between the social robot and different users, Lee et al do teach utilizing the interaction performer module 124 ([0007], [0018], [0036], Fig. 2) to govern the interaction between the social robot and different users as the user(s) speak to the social robot to request the 
	Therefore one of the ordinary skill in the art, before the effective filing date of the claimed invention, would appreciate that, in light of Sanchez’s teachings, Lee et al. do imply the last step of “disengaging with the at least one identified person and engaging with the at least one other person, based, at least in part, upon the indication by the at least one other person of a desire to speak.”  This is because Lee reference uses the known robot-human interaction module (i.e. interaction performer module 124, ([0007], [0018], [0036], Fig. 2), which has the similar function as the interaction model 120 in Sanchez reference and thus result in the predictable result of claimed features (i.e. “disengaging” and “engaging” between the social robot and the users).

    PNG
    media_image1.png
    489
    589
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    413
    media_image2.png
    Greyscale

	Still, Lee et al. do not teach that the near-field originating data is capture via one or more touch sensitive sensors of the social robot (claim 12, lines 8-9).  Vu’s teachings would remedy Lee’s deficiency, as Vu et al. teach integrating the touch sensitive sensor 18 with the social robot 10 (Fig. 1a).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to include the touch sensitive sensor, as taught by Vu et al., into the social robot of Lee.  The motivation for doing so is to improve the interaction between human and the social robot.
Still, Lee et al. in view of Vu et al. and Sanchez et al. do not teach comprising decoding personal data associated with at least one of the person based on detection of a UUTD broadcasted by the device.  
Abbas et al. teach that the image data recorded by the image recorder (e.g. the video camera in Lee reference) need to be decoded to generate pixel data for editing and storing in the media file of an asset data structure (para [0174], [0212 and Figs. 8, 
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Abbas’s teachings to the method of Lee et al. in view of Vu et al. and Sanchez et al so that the image data of the identified people can be properly processed via UUID, which in turn would be beneficial to the data communication during the social interaction between the robot and human.

	In re claim 13, Lee et al. teach tracking the at least one identified person with a beam formed from audio data received by at least one microphone of the social robot 100 (para [0019], [0024]).

In re claim 17, Lee et al. teach that the indication is derived from at least one of a non-verbal and a paralinguistic social cue (e.g. tone of voice, volume of voice, speed of voice, para [0037]).

In re claim 18, Lee et al. teach that a mode of engaging in the social interaction is based, at least in part, on an attribute of the person interacting with the social robot 100, the attribute selected from the list consisting of age (e.g. elderly person, para [0034]), the emotional state (para [0025]), gender (para [0034]), posture (para [0025]), gaze direction (i.e. eye contact, para [0025]) and degree of fatigue (i.e. weak to speak, para [0034]).

In re claim 23, Lee et al. in view of Vu et al. teach comprising storing information describing the appearance and disappearance from persons within both the near- field and far-field, i.e. applying an algorithm along with the memory device to the input data of the users responses storing the users’ character classes in a database within the near-field and far-field (para [0005] - [0007], [0018], [0026], [0038] and [0039]).  (Note: Vu reference remedies the deficiencies of Lee regarding “near-field originating data” and “far-field originating data”, as stated above in the rejection against claim 12).

In re claim 24, Lee et al. teach that engaging in a social interaction comprises moderating a meeting, as the robot is capable of interacting with at least two persons simultaneously, which is considered moderating a meeting (Fig. 4 and para [0021], [0022]).

In re claim 30, Abbas’s teachings also remedy the deficiencies of Lee and Vu and Sanchez et al, because Abbas et al. teach collecting data from social network (e.g. internet, para [0482]), which can be used to collect personal data of the people.

6.	Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al., as applied to claim 12 above, and further in view of Pakzad (US 8,594,701).
	In re claim 15, Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al.  failed to teach processing at least one of the near-field originating data and the far-field grid-based particle filter model to determine a physical state of at least one of the persons.  
Pakzad, however, in an analogous art, teach utilizing the grid-based particle filter for tracking a location of an object (col. 7, lines 25-30).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Pakzad’s teachings to the combined method of Lee in view of Vu et al., Sanchez et al. and Abbas et al. for the purpose of tracking the physical location of the person during interacting with the robot.  

In re claim 31, although Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al. do not expressly teach that the emotional state of the identified person is determined based on a body temperature, speech prosody, keyword usage, and feeling of the identified person, Lee et al. do suggest that the person may be a patient residing in a health care facility (para [0015]).  Thus, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have comprehended that Lee’s teachings imply the foregoing limitations.  This is because health care provider would be definitely interested in monitoring body temperature, speech prosody, keyword usage, and feeling of the patient with the assistance of the robot.

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al., as applied to claim 12 above, and further in view of Wolfe et al. (US 2013/0085625).
In re claim 22, Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al. do not teach utilizing at least one of a heuristic proposal distribution and a heuristic transition model to capture a state of at least one of the at least one person and the at least one other person.  
	Wolfe et al., however, in an analogous art, teach utilizing heuristic algorithms to analyze the operational issues of the robot (para [0034], [0044]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Wolfe’s teachings in the combined method of Lee in view of Vu et al., Sanchez et al. and Abbas et al. so that the heuristic algorithms can be utilized to capture a state of at least one of the at least one person and the at least one other person.  The motivation for doing so is to provide an effective means for managing the operational issues of the robot.

8.	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al, Sanchez et al. and Abbas et al., as applied to claim 12 above, and further in view of Lathan et al. (US 2002/0120362).
In re claim 19, Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al. failed to teach engaging in a social interaction comprises engaging in an interactive story telling exercise that comprises: receiving audio data comprising a reading of a story; and directing audio produced from the received audio data to at least one of the at least one person and the at least one other person.  
Lathan et al., however, in an analogous art of social interaction between the robot and human, teach a system integrating the robotic apparatus with an interactive 
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the interactive platform having interactive story telling feature, as taught by Lathan et al., in the combined method of Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al. so that the interaction platform can work with the processor to provide the story telling exercise between the robot and human, including receiving audio data comprising a reading of a story; and directing audio produced from the received audio data to at least one of the at least one person and the at least one other person.  The motivation for doing so is to improve interaction between the robot and human, which may assist the improvement of human’s emotional state. 

In re claim 21, Lathan’s teachings would remedy the deficiencies in teachings of Lee et al. in view of Vu et al., Sanchez et al. and Abbas et al., as Lathan et al. teach the robot 10 engaging in the interactive story telling exercise with the person (Fig. 8), which comprises at least one of displaying on a display device (i.e. a video monitor, para [0067]) of the social robot visual indicia of an attribute of the audio data and movement of at least one moveable segment of the social robot 10 (Fig. 33 and para [0049], [0091], [0095]).  By combining Lathan’s teachings with teachings of Lee in view of Vu et al., it would provide excitement for the social interaction between the robot and human. 

	
20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al., Sanchez et al, Abbas et al. and Lathan et al., as applied to claim 19 above, and further in view of Hosoi et al. (US 2005/0008171).
	In re claim 20, the combined teachings of Lee et al., Vu et al., Sanchez et al, Abbas et al. and Lathan et al. failed to teach applying a preset filter to the audio data.  
Hosoi et al., however, in an analogous art of audio data processing, teach applying the preset filter to the audio data (para [0078]) for the purpose of improving sound quality (para [0006]).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the preset filter, as taught by Hosoi et al., with the combined method of Lee et al., Vu et al., Sanchez et al and Abbas et al. in view of Lathan et al during the interactive story telling exercise in the social interaction between the robot and human.  The motivation for doing so is to provide an effective means for improving the sound quality in the story telling exercise.

Response to Arguments
10.	Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.
	10.1	In re claim 12, applicants asserted that Lee reference failed to teach “ identifying at least one of the person and the other person based, at least in part, on at least one of the near-field originating data and the far-field originating data”, because 

scenario, into a selected one or a plurality of user character classes and selecting user character class to control actions of the robot. However, Lee nowhere discloses identifying at least one of the person and the other person based, at least in part, on at least one of the near-field originating data and the far-field originating data. In fact, Lee is silent on the aspect of near-field originating data being captured by the social robot.”  (Refer to applicant’s remarks, pages 7-9 of 16)
	In response to applicant’s argument, Lee reference teaches identifying user’s responses of at least one of the person 190 (Fig. 1 in Lee reference) or USER 1 (Fig. 4) and the other person (i.e. USER 2 or USER 3 or USER4, para [0022]), wherein the use’s responses (e.g. movements, speech or gestures, [0024]-[0025]) is equivalent to “a field originating data.”  In addition, the user’s response received from the location near to the social robot is equivalent to “near-field originating data”, and the user’s response received from the location far away from social robot is equivalent to “far-field originating data.”   As can be understood by the ordinary skill in the art, not all users would stay at the same distance from the social robot.   Users can stay different locations from the robot, and thus the location closer to the robot is corresponding to “near-field”, whereas the location far away from the robot is corresponding to “far-field.”   Thus, user’s responses output to the robot from the “near-field” is interpreted as “near-field originating data”, whereas user’s responses output to the robot from the “far-field” is 
	As far as the limitation “near-field originating data is captured via one or more touch sensitive sensors of the social robot” (claim 12, lines 8-9) is concerned, Vu’s teachings would remedy the deficiencies of Lee reference, as Vu et al. teach integrating the touch sensitive sensor 18 with the social robot 10 (Fig. 1a).    (Refer to page 7 in the current office action)   In fact, Lee reference teaches using a touch screen as user interface for the interaction between the users and the robot.    Thus, it would have been obvious to one of the ordinary skill in the art to use the touch screen of the social robot as an interface to capture the near-filed originating data, as utilizing the touch sensitive sensor (i.e. touch screen) for capturing user’s data is no more than the predictable use of prior-art element according to its established functions.

	10.2   In re claim 12, applicants argued that Lee reference failed to teach “at least one of the person is identified by connecting with a device of at least one of the person, and wherein the device is different from the social robot”, because “Lee, at best, discloses the aspect of using one or more input devices. However, Lee nowhere
discloses identifying the user by connecting with a device of the user. In fact, Lee is silent on the aspect of a device of the user.”  (Refer to applicant’s remarks, pages 9-10 of 16)
	In response to the foregoing arguments, Lee reference teach different input devices (e.g. video camera or microphone, [0019], [0024]) for the human to use to interact with the social robot.   Thus, the input devices as equivalent to “a device of the 

	10.3   In re claim 12, applicants further asserted that Abbas reference cannot be used to remedy the deficiencies of the combined teachings of Lee in view of Yu and Sanchez, because “Abbas is silent on the aspect of decoding personal data.”  (Refer to Applicant’s remarks on pages 10-12 of 16)
	In response to the foregoing arguments, Abbas does teach decoding people image data ([0165], [0170], [0174], [0179] based on detection of the UUID generated by the device (i.e. a camera, [0212]). 

	10.4   In re claims 13, 17-18, 23 and 24, applicants maintained that they are allowable for their dependency on the amended claim 12.   In this regard, 103 rejections against claims 13, 17-18, 23 and 24 have been properly addressed above.  Thus, they are not allowable.

	10.5	In re rejection of claims 15 and 31, applicants asserted that they are allowable for their dependency on the amended claim 12.   In this regard, 103 rejections 

	10.6	In re rejection of claim 22, applicants asserted that it is allowable for their dependency on the amended claim 12.   In this regard, 103 rejections against claim 22 has been properly addressed above.  Thus, claim 22 is not allowable.

	10.7	In re rejection of claims 19 and 21, applicants asserted that they are allowable for their dependency on the amended claim 12.   In this regard, 103 rejections against claims 19 and 21 have been properly addressed above.  Thus, claims 19 and 21 are not allowable.

	10.8	In re rejection of claim 30, applicants asserted that it is allowable for their dependency on the amended claim 12.   In this regard, 103 rejections against claim 30 has been properly addressed above.  Thus, claim 30 is not allowable.

	10.9	In re rejection of claim 20, applicants asserted that it is allowable for their dependency on the amended claim 12.   In this regard, 103 rejections against claim 20 has been properly addressed above.  Thus, claim 20 is not allowable.
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 16, 2021



/HSIEN MING LEE/